 TRUMBULL ASPHALT COMPANY131Trumbull Asphalt Company,Inc. and Jerold L. Miller.Case 14-CA-8202July 14, 1975DECISIONAND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn April 23, 1975, Administrative Law Judge Al-vin Lieberman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Trumbull Asphalt Company, Inc., Hazel-wood, Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The trialin this proceeding,with all parties except the Charging Par-ty represented, was held before me in St. Louis, Missouri,on January 6, 7, and 8, 1975, upon the General Counsel'scomplaint dated November 25, 1974,1 and Respondent'samended answer.2In general the issue litigated was wheth-er Respondent violated Section 8(a)(1) of the National La-bor Relations Act, as amended (Act).3 Particularly, theiThe complaint was issued pursuant to a charge and an amended chargefiled, respectively, on October 17 and 18, 1974, by Jerold Miller.2During the trial the amended answer was amended by substituting thefollowing paragraph for paragraph 2c: "Respondent admits that on orabout October 16, 1974,superintendent Kleine discharged Kenneth GMeyers,Eric Brethauer,and Donald J. Spiller, but denies that they or anyof them were discharged for engaging in protected concerted activities anddenies thattheywere engaged in protected concerted activities and furtherstatesthat whether or not theywere engagedin protected concerted activi-ties, they andeach of them were dischargedfor good cause unrelated to anysuchactivities.Respondent further deniesthat they or any ofthem everrequested reinstatement subsequentto their respectivedischarges."principal questions for decision are as follows:1.Was Jerold Miller, while in Respondent's employ, asupervisorwithin the meaning of Section 2(11) of theAct? 42.Assuming an affirmative answer to the foregoingquestion, was Miller's discharge violative of Section 8(a)(1)of the Act?3.Was the strike engaged in by three employees, EricBrethauer,Kenneth Meyers, and Don Spiller protected bySection 7 of the Act?4.Assuming an affirmative answer to the foregoingquestion, were Brethauer, Meyers, and Spiller dischargedin violation of Section 8(a)(l) of the Act because they en-gaged in the strike?Upon the entire record,5 upon my observation of thewitnessesand their demeanor while testifying, and havingtaken into account the arguments made and the briefs sub-mitted,6 I make the following:FINDINGSOF FACT 71.JURISDICTIONRespondent, a corporation duly authorized to do busi-ness inMissouri, is engaged at Hazelwood, Missouri, in themanufacture and sale of asphalt. During 1973, a represen-tative period, Respondent purchased materials valued inexcess of$50,000 from vendors located outside the State ofMissouri. Accordingly, I find-that Respondentis engagedin commercewithin the meaning of the Act and that theassertionof jurisdiction over this matter by the NationalLaborRelationsBoard (Board) is warranted.7 In pertinent part this sec.providesSec 8(a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain,or coerce employeesin the exercise ofthe rights guaranteed in section 7;Section 7, insofar as relevant,states:Sec. 7. Employees shall have the right toengage in .concert-ed activities for the purpose of collective bargaining or other mutualaid or protection. .4Sec 2(11) of the Act is as follows-Sec. 2When used in this Act-(11)I) The term"supervisor"means any individual having authority, inthe interest of employer,to hire, transfer, suspend,layoff, recall, pro-mote, discharge, assign, reward,or discipline other employees,or res-ponsibly to direct them,or to adjust their grievances,or effectively torecommend such action,if in connection with the foregoing the exer-cise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment5Issued simultaneously is a separate order correcting obvious inadvertenterrors in the stenographic transcript of this proceeding.6Although all the arguments of the General Counsel and Respondentand the authorities cited by them,whether appearing in their briefs or madeorally at the trial, may not be discussed in this Decision,each has beencarefully weighed and considered.rRespondent'smotions made at the conclusion of the trial,upon which Ireserved decision,are disposed of in accordance with the findings and con-clusions set forth in this Decision219 NLRB No. 33 132DECISIONSOF NATIONALLABOR RELATIONS BOARDII. INTRODUCTIONBriefly, this case is concerned with Respondent's dis-charge of four individuals during a strike at Respondent'splant in which they participated. The General Counselcontends that all were employees within the meaning of theAct; their strike, in protest over working conditions theyconsidered to be unsafe, was protected; they were dis-charged because they struck; and the termination of theiremployment was, therefore, violative of Section 8(a)(1) ofthe Act.Respondent has takenissuewith the General Counsel onall points. It first contends that one dischargee, Jerold Mill-er,was a supervisor and that he was dismissed for improp-er performance of his supervisory duties.Concerning the nature of the strike, it is Respondent'sposition that it was unprotected because its ostensible pur-pose of protesting claimed unsafe working conditions wasa pretext to mask its real object. This, Respondent states,was to exert pressure on it to retain Miller in its employwhen it became apparent that he was about to be dis-charged.Respecting the discharge of the three rank-and-file em-ployees during the strike, Respondent, on the assumptionthat the strike was over unsafe working conditions, claimsthat it had no clear knowledge that this was the reason forthe work stoppage. Absent such knowledge, Respondentargues, it cannot be held to have violated the Act by dis-charging the strikers. Finally, Respondent asserts that itterminated the employment of the striking employees be-cause they did not comply with established attendancerules and because they created an aura of fear in the plantduring the strike.111.PRELIMINARY FINDINGS AND CONCLUSIONS 8A. Respondent's OperationsRespondent's main office is located in Chicago, Illinois.From there Respondent administers its several plants, in-cluding one in Atlanta, Georgia, and one in Hazelwood,Missouri, with which this proceeding is concerned.The principal product manufactured at Respondent'sHazelwood plant is asphalt. This material is produced in avessel calleda converter. In this apparatus oil and otheringredients are converted into asphalt by being subjectedto a high degree of heat. The employees who monitor theprocessing of the raw material in the converters are knownas operators.Respondent's plant is in operation around the clock andon Saturdays and Sundays. Respondent's regular day-shiftpersonnel,exclusive of clerks and supervisors,consists ofone operator;one maintenance man, whose function is tokeep the plant and equipment in repair; two truckdrivers,BThe purpose of these findings is tofurnish aframe of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and to the conclusionsto which theymay give rise.To the extentthat the contentions of the parties relatespecificallyto the findings madehere they will be treated here, althoughthey,as well as the findings, mayagain be considered in other contexts.who bring raw material to Respondent's plant and deliverasphalt to customers;and five general laborers, one ofwhom is designated as a leadman. Their duties includemaking containers in which asphalt is shipped, pouring as-phaltintothesecontainers,and loading trucks.Respondent's regular complement of laborers is augment-ed on an almostdaily basis by from two to four temporaryemployees procured from agencies referred to during thetrial asManpower and Labor Force.Respondent's plant is managed by a salaried superinten-dent with the assistance of an hourly rated general fore-man. At all material times the general foreman received$4.05 an hour. Operators were paid $3.86 an hour, laborers$3.25 an hour, and truckdrivers on a per-load basis.Finally, respecting Respondent's employees, none wasrepresented by a union at any relevant time.B.Miller's StatusFrom about April 1973 until his discharge on October16,1974,9 JeroldMillerwas the general foreman inRespondent's plant. The General Counsel's position is thatMiller, despite his title, was a rank-and-file employee. Re-spondent, on the other hand, asserts that Miller was a su-pervisor. On the evidence taken as a whole it is my opinionthat Respondent has the better of the argument.For about a year before his appointment as general fore-man Miller worked for Respondent as an operator. Duringthis period the position of general foreman was vacant.This vacancy put a heavy burden on Bobby Neeley, theplant superintendent, which he met, as he testified, by"work[ing] extra hours and stay[ing] within touch 24 hoursa day."While doing this, Neeley watched the manner in whichMiller performed his duties as an operator. Being satisfiedfrom this lengthy observation that Miller was qualified tobe general foreman. Neeley promoted Miller to that posi-tion and told him, as Neeley stated, that "he would be incharge of production." Upon announcing Miller's promo-tion to the plant employees, they were informed, as Neeleyfurther testified, thatMiller "would be in charge of theoperation of the plant."As general foreman Miller did a substantial amount ofwhat he described as "physical" labor. This included spot-ting and loading trucks, operating converters, pouring as-phalt into containers, and doing janitorial and mainte-nance work. This occupied about 80 percent of Miller'stime.Miller also assisted Neeley, the plant superintendent, inmanaging the plant. In this regard, Miller testified that hewas merely a "messenger boy" carrying messages and or-ders from Neeley to the employees. His own testimony, letalone that given by other witnesses, establishes the hyper-bole of Miller's characterization of his position.Thus, daily, at the end of the day shift, Miller scheduledthe work to be done by the operators on the next threeshifts.Each day Miller conferred with Neeley concerningthe work to be done that day and the next and concerning9 The complaintalleges thatMiller's dischargewas violative of Section8(a)(l) of the Act TRUMBULL ASPHALT COMPANY133the scheduling of overtimework.From time to time Milleralso conferred with Neeley concerning the plant's produc-tion quota and how it was to be met.Miller was empow-ered to, and did, grant time off when employees requestedit, if their reason warranted their being excused. In addi-tion,Miller effectively recommended a laborer's promo-tion to leadman. All of these negate Miller's concept ofhimself as being a"messengerboy" andare indicative ofhis supervisorystatus.10The findings in the preceding paragraph are based ontestimony given by Miller, himself. Other witnesses gavetestimony also indicating thatMiller occupied a muchmore exalted position than "Messenger boy."In this regard,Kenneth Meyers,11an operator,crediblytestified that if an emergency arose during the course of aday which required him to leave the plant he asked Milleror Neeley, the plant superintendent, for permission to doso. Further, in this vein, Meyers related that on one occa-sion he asked Miller whether he could stop work before theend of his shift. Because, as Meyers testified, he "didn'thave a good enough reason to leave" Miller did not excusehim.Neeley also testified credibly respecting Miller's status.His testimony likewise establishes that Miller was not thelowly "messenger boy" he describedhimself asbeing. Themost telling evidence in this regard given by Neeley, uponwhich the findings set forth below have been made, con-cerned the part Miller played in the hire, promotion, disci-pline, and discharge of employees."I have already found that almost daily Respondent em-ploys from two to four temporary laborers and that theseemployees are furnished by agencies known as Manpowerand Labor Force. The decision as to how many temporaryemployees to hire on a particular day was made either byMiller or Neeley in accordance with certain variables with-in their knowledge, including the amount of material to beprocessed, how much work had to be done to fill the orderson hand, and the time it would take a given number oflaborers to do this, taking into account their other work.When,based on these criteria,Miller made the determi-nation to hire a certain number of temporary laborers towork the next day he informed Neeley, the plant superin-tendent,of what he had decided and Neeleynever dis-agreed with Miller's decision in this regard. Further, whenthe decision to hire temporary laborers was made by Millerhe telephoned Manpower and Labor Force and contractedfor the number of employees needed. Miller did this, asNeeley testified, "over 100 times probably." 1310 See,for example,BedfordDiscounters,Inc.,204 NLRB 509 (1973) (pre-paring work schedules);BirminghamFabricatingCompany,140 NLRB 640,642 (1963) (granting timeoff);Agawam Food Mart, Inc.,162 NLRB 1420,1424 (1967) (recommending promotions).11Meyerswas dischargedon October 16, 1974.His discharge is alleged inthe complaint as having been violative of Sec.8(a)(1) of the Act.12 It needs no citationof authorityto establish that participation in mat-tersof thisnature to the extent that Miller did, as will appear,stronglyindicates that he was a supervisor.13Millerdid not denythat he determined on particulardays how manytemporarylaborers tohire.Histestimony,in this regard, touched only onwho made thetelephone callto the employmentagency.This, Millerstated,was done eitherby him or Neeley,and that hedid so "if [Neeley] asked[him] to call for so manymen of a morning."Reconciling Miller's testimonyIn about September 1973 an operator's position becamevacant.Upon Miller's recommendation to Neeley, Mer-yers, who was then employed as a laborer, was promoted tofill the vacancy. While Meyers was working as an operatorMiller warned him several times about his not showing upfor work. Ultimately, Miller suspended Meyers for this rea-son.Not only did Miller warn and suspend Meyers becauseof his erratic attendance, but he also recommended that alaborer, Lloyd Roberson, be discharged for the same rea-son.14,This recommendation was taken into account byNeeley in terminating Roberson's employment.15That Miller was not a mere "messenger boy" for Neeley,the plant superintendent, is further shown by the wages hereceived and by the differential between his wages andthose received by the operators and laborers.16 It seems tome that a "messenger boy" would not be paid $4.05 anhour, nor would a "messenger boy" be paid 19 cents anhour more than the operators and 80 cents an hour morethan the laborers.17On the basis of the foregoing, it is my opinion that Millerwas possessed of sufficient attributes to be classified as asupervisor. Accordingly, I conclude that while holding theposition of general foreman in Respondent's employ Millerwas a supervisor within the meaning of the Act.In arriving at my conclusion that Miller was a supervisorIgave consideration to the fact that for 80 percent of histime he performed "physical" labor. Concerning this, how-ever, the Board has held that "the mere fact . . . that asupervisor spends a large part of his time in the perfor-mance of manual labor does not necessarily affect his sta-tus as a supervisor."Wilson Transit Company,80 NLRB1476, 1478. See alsoBedford Discounters, Inc.,204 NLRB509 (1973), andSteelweld Equipment Company, Inc., 76NLRB 831, 833. In the last cited case individuals werefound to be supervisors notwithstanding that they spent"the major . . . portion of their time [in one case 90 per-cent] in manual work."Although I have found that Miller was a supervisor, itdoes not appear that he ever adjusted grievances or, asRespondent's employees have never at any relevant timebeen represented by a union, engaged in collective bargain-on this point with that givenby Neeley,Miller's statement may be con-strued as being a reference to times when Neeley made the decision to hiretemporary laborers, but for some reason could not call the employmentagency himself.14Respecting this, Neeley testified that Roberson habitually "would stayout two or three days at a time" In view of these absences Miller told himthat because Roberson was "never going to straighten up, we might as wellfire him."15Miller denied,generally, having"anythingto dowithMeyers beingdisciplined or suspended" or "with[Roberson] losing his job." However, hisgeneral denials are unconvincing in the face of Neeley's specific testimonyto the contrary. See, in this connection,C.V Uranga,d/b/a PasoDel NorteOil Companyof Eagle Paso,173 NLRB 635,638 (1968), enfd.468 F.2d 1397(C.A. 5, 1972).16As I have found,at all material times operators and laborers were paid,respectively, $3.86 and $3 25 an hour, whereas Miller received $4.05 anhour17Wage diffentials such as these, taken in connection with the other indi-cia of Miller's supervisory status appearing above, also point to Miller'sstanding as a supervisorBedfordDiscounters,Inc,204 NLRB 509:Birming-ham FabricatingCompany,140 N LRB640, 641 (1963):United States Gyp-sum Company,120 NLRB 906, 908 (1958) 134DECISIONSOF NATIONALLABOR RELATIONS BOARDing.Nor does it appear that Miller had authority to adjustgrievances or to bargain on behalf of Respondent.C. The Strikeand Its NatureFor several months before October 1974 18 the employ-ees in Respondent's plant were restive over what they con-sidered to be unsafe working conditions. They talked aboutthis amongthemselves and complained to Bobby Neeleyand Jerold Miller, respectively, plant superintendent andgeneralforeman.Notwithstanding that the conditionsabout which they complained were not remedied, the em-ployees took no other action until mid-October. At thattime,as willappear, they engaged in a strike.The strike was triggered by an explosion in the plant onthe night of Thursday or Friday, October 10 or 11. Ken-neth Meyers was monitoring the converters that night andhad he not, fortuitously, left his work station he could havebeenseriously affected by the blast.Meyers, by telephone, immediately reported the explo-siontoNeeley and Miller. During his conversation withMiller,Meyers stated, as he testified, that he "was going todo something about [the explosion and] about the . . . con-ditions of the plant."On Saturday, October 12, Miller informed Neeley of aclogged converter line which he could not fix because hehad injured his backearlier inthe week. Accordingly, Nee-ley came to the plant the next afternoon, during Meyers'shift, to fix the clogged line. As he was doing so, he grum-bled about having to make the repair which Miller shouldhave made the previous day.About 8 p.m. on Sunday, October 13, after Neeley hadalready left the plant and while Meyerswas stillworking,Miller arrived. Taking advantage of what was, apparently,his first opportunity to do so face-to-face, Meyers againspoke to Miller about the explosion. As Meyers put it, heonce more told Miller that he "was going to do somethingabout it . . . and . . . everybody else [working in the plant]felt the same way as [he] did."While they were talking about the explosion Meyers in-formed Miller that Neeley had earlier repaired the cloggedconverter line and was upset about Miller's not havingdone the job. Not liking what Meyers reported, Miller tele-phoned Neeley to express his displeasure and to tell Neeleythat he had an appointment with his physician the next dayto have his back treated.Meyers then resumed his discussion with Miller aboutdoing something to remedy what Meyers thought were un-safe conditions in the plant. As a first step it was decided tocall as many employees as could be reached and ask themto come to the plant for a meeting.Two employees, Eric Brethauer 19 and J. W. Walker, re-sponded. The four people present talked about safety con-ditions at the plant, concerning which, Miller testified, "ev-erybody had a beef." All agreed to strike the next day andgo to the St. Louis, Missouri, office of the OccupationalisAll dates hereinafter mentioned fall within 1974.19 The later discharges of Brethauer and a third employee.Don Spiller,like those of Miller and Meyers,are also alleged in the complaint as havingbeen violative of Sec.8(a)(1) of the Act.Safety and Health Administration (OSHA) to file a com-plaint against respondent.Word of what those who attended the meeting at theplant Sunday evening intended to do spread and the nextmorning, October 14, about six employees, including Bre-thauer,Meyers, and Don Spiller, and Miller, the generalforeman, met at Brethauer's home. Those present decided,asMeyers stated, to "stay out of work until [they were]positive that something was going to be done in [the] plantto fix it" and to go to OSHA "to file out a grievance." Enroute, however, they learned that the OSHA office wasclosed because that day was a holiday, Columbus Day.Notwithstanding their inability to make their complaintto OSHA on Monday, October 14, none of the employeeswho met at Brethauer's home worked that day.During the evening of October 14 Neeley, the plant su-perintendent, reported to Bud Morgan, Respondent's oper-ationsmanager inChicago, that, as Neely testified, "no-body had showed up for work." As will appear, the nextmorning there was also an absence of employees from theplant and Neeley again telephoned Morgan to advise himof this.Morgan informed Neeley, as he further testified,thatMarvin Kleine, the manager of respondent's Atlanta,Georgia, facility would be sent to the plant "to . . . help[him] out."On Tuesday, October 15, Miller, the general foreman,and the employes who had gathered at Brethauer's homethe day before, except Spiller,againmetat Brethauer'shouse from which place they went to the OSHA office.There they were furnished with complaint forms, instruct-ed to fill them out, mail one to OSHA, and serve one onRespondent. With the forms in hand, the employees wentto the home of Lloyd Roberson, who had formerly beenemployed by Respondent,20 where Spiller joined them.At Roberson's house the OSHA complaint forms wereprepared and one was mailed to OSHA. The other, signedby Brethauer, Meyers, Spiller, and two other employees,Robert Shepard and Walker, was retained for later serviceon Respondent.As was the case the previous day, no employee whosigned the OSHA complaint which was to be delivered toRespondent worked on October 15.That afternoon Brethauer and Meyers went to the plantand gave the signed OSHA complaint to Neeley, the plantmanager.They told Neeley that a complaint had been filedwith OSHA; that the employees "are on strike"; and thatthey would not return to work until they were "positivethat the plant was going to be fixed." Neeley replied thatthematter was "out of his hands"; that "somebody wascoming down from Chicago"; and that "he'd try to arrangea meetingfor [them] to talk to him." 21On Wednesday, October 16, some of the strikers, but notBrethauer, Meyers, and Spiller (hereinafter sometimes col-20Millerdid not accompanythemto Roberson's home.i1The findingsin this paragraph are basedupon the testimony of Bre-thauer,Meyers, and Neeley. The quotationsappearing in the text are takenfrom the account of what transpired at their meeting with Neeleygiven byBrethauer and Meyers.Concerning the announcementthatthe employees"are on strike" Neeley testified that he didn't "recollectanybodyever telling[him] theywere on strike." I do not construe Neeley's failureto rememberbeing told by the employees that theywere on strike as a denial that he wasso informed. TRUMBULL ASPHALT COMPANYlectively referred to as the Three) returned to work. Alsoon this day Marvin Kleine, the manager of Respondent'sAtlanta facility, arrived at the plant to assist Neeley indealing with the strike and the filing of the OSHA com-plaint.During the afternoon of October 16 Brethauer and Mey-ers spoke to Kleine at the plant. They told Kleine almostexactly what they had said to Neeley the previous day; i.e.,that a complaint had been filed with OSHA; that they wereon strike; and that those employees still on strike wouldreturn to work when the matters about which they hadcomplained to OSHA; namely, the plant conditions theythought were unsafe, had been remedied. They also toldKleine that they had not quit theiremployment 22Although disputed by Respondent,it seems clear fromthe evidence just recounted that the strike was to protestconditions in the plant the strikers thought were unsafe andto force Respondent to remedy them. It is well settled thata strike over working conditions considered by employeesto be hazardous, or even merely uncomfortable, is a formof concerted activity protected by Section 7 of the Act. See,for example,N.L.R.B. v.WashingtonAluminumCompanyInc.,370 U.S. 9 (1962);Union Boiler Company,213 NLRB818 (1974);Essex International, Inc.,213NLRB 260(1974);G.W.Murphy Industries, Inc., Portable ElectricToolsDivision,183 NLRB 996, 999 (1970).Respondent contends that the strike was unprotected bySection 7 of the Act because although its ostensible pur-pose was to protest unsafe working conditions this was apretext to mask its actual object. The real reason for thestrike,Respondent asserts, was to exert pressure on it toretainMiller, a supervisor, in its employ when it becameapparent to the employees that he was about to be dis-charged.I reject this contention as being unsupported by the evi-dence. But even were I to find, which I do not, that thestrike's true object was in accordance with Respondent'sassertion,in the circumstances of this case such a strike,like a strike over unsafe working conditions, also wouldhave fallen within the protection of Section 7 of the Act.This would be so because Miller, notwithstanding hissupervisory status, did not, as I have found, adjust griev-ances or engage in collective bargaining.See, in this regard,N.L.R.B. v. Puerto Rico Rayon Mills, Inc.,293 F.2d 941,947 (C.A. 1, 1961). There it was stated that where dis-charged supervisors were "[not representatives for the ad-justment of grievances or collective bargaining]strike ac-tion seeking[their] reinstatement . . . is not unprotectedconcerted activity."In sum,Iconclude,respecting the strike's reason andnature, that it was for the purpose of protesting, and ob-taining a remedy for, working conditions considered by thestrikers to be unsafe and that the strike was, therefore, pro-tected by Section 7 of the Act. I further conclude that itwas not a purpose of the strike to compel Respondent torefrain from discharging Miller.22 Thiswas said in response to Kleine'sobservationthat "asfar as [he]was concerned they had quit."IV. THE ALLEGED UNFAIR LABOR PRACTICES135A. Facts Concerning Respondent's Alleged Violations ofSection 8(a)(1) of the Act23On October 16 Marvin Kleine, the official sent by re-spondent to assist the plant superintendent in dealing withthe work stoppage described above, discharged Eric Bre-thauer, Kenneth Meyers, and Don Spiller, who at the time,were still on strike.24 As Kleine testified, he "fired [thethree] for failure to report for work or call in notifying thatthey would be out."B. Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(1)of the ActThe three "fail[ed] to report for work" because theywere engaged in what I found to be a protected strike.Accordingly, to fire the three for their "failure to report forwork," as Kleine testified, was to discharge them for parti-cipating in the protected work stoppage. Discharging em-ployees for this reason is clearly violative of Section 8(a)(1)of the Act. If authority is required for this proposition it isreadily found inN.L.R.B. v. Washington Aluminum Compa-ny,370 U.S. 9 (1962);Union Boiler Company,213 NLRB818 (1974);Essex International, Inc.,213NLRB 260(1974); and G.W. Murphy Industries, Inc.,183 NLRB 996,999 (1970).Notwithstanding the foregoing, Respondent seeks tojustify its discharge of the three on several grounds. Thus,Respondent asserts on brief that their employment was ter-minated for "infractions of established attendance rules";namely, their failure to call in to report their absences; thatit "had no clear knowledge that any sort of concerted walk-out on the part of any of the employees named in theOSHA complaint had occurred untilafter[the three] weredischarged"; and that during the strike "an aura of fear"created by the strikers permeated the plant.Concerning the first ground set forth above, the three's"infractions of established attendance rules." I have beenunable to find in the record any evidence that Respondenthad promulgated a rule requiring employees to notify it oftheir absences from work. But even if I am mistaken in thisand such a rule was, in fact, in existence at the time of thestrike, noncompliance with it by the three does not, in thecircumstances of this case, relieve Respondent from liabili-ty for discharging them. In rejecting a somewhat similardefence, the Supreme Court inN. L.N.L.R.B. v. Washington Alu-minum Co.,370 U.S. 9, 16-17, had this to say:Nor can we accept the company's contention that23 Thecomplaint statesthatamongRespondent'sviolations of Sec.8(axl) of theAct is itsdischargeof Jerold Millerbecause he"engaged inprotected concerted activities." It being well settled that a supervisor, as Ihave found Miller to have been,is not protectedby the Act,his dischargedid not constitute an unfair labor practice even if it was for the reason setforth in the complaint and not, as Respondent contends,for improper per-formanceof his supervisorydutiesAccordingly, my order will provide forthe dismissalof somuch of paragraphs4 and 5 of thecomplaint as relate toMiller's discharge24Asalready earlier noted,these discharges are alleged in the complaintas having beenviolative of Sec 8(a)(l) of the Act. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause it admittedly had an established plant rulewhich forbade employees to leave their work withoutpermission of the foreman, there was justifiable"cause" for discharging these employees, wholly sepa-rate and apart from any concerted activities in whichthey engaged in protest against the poorly heatedplant. Section 10(c) of the Act does authorize an em-ployer to discharge employees for "cause" and ourcaseshave long recognized this right on the part of anemployer. But this, of course, cannot mean that anemployer is at liberty to punish a man by discharginghim for engaging in concerted activities which § 7 ofthe Act protects. And the plant rule in question herepurports to permit the company to do just that for itwould prohibit even the most plainly protected kindsof concerted work stoppages until and unless the per-mission of the company's foreman was obtained.The second ground on which Respondent seeks exculpa-tion for the discharges, its claimed lack of knowledge of thestrike, is likewise without merit. If knowledge of the strikeand its nature by Respondent is a factor which must beshown in order to establish that the discharges were viola-tive of Section 8(a)(1) of the Act,25 I find that Respondenthad such knowledge.Thus, Jerold Miller, then Respondent's general foremanand, as I have found, a supervisor, attended the conferencein the plant on Sunday, October 12, at which the employ-ees present, Kenneth Meyers, Eric Brethauer, and J. W.Walker, decided to strike the next day and file a complaintwith OSHA regarding working conditions they thoughtwere unsafe. On Tuesday, October 15, Brethauer and Mey-ers served the OSHA complaint on Bobby Neeley, theplant superintendent, and at the same time told him thatthe employees "are on strike" and that they would not re-turn to work until they were "positive that the plant wasgoing to be fixed." On the next day Brethauer and Meyersgave the same information to Marvin Kleine, the officialRespondent sent to the plant to assist Neeley in dealingwith the work stoppage.The final ground on which Respondent rests its conten-tion that the discharge of the three was not violative ofSection 8(a)(1) of the Act is that during the strike an "auraof fear" generated by the strikers pervaded the plant. Theshort answer to this argument is that it is not supported byprobative evidence. Furthermore, the "aura of fear," ifthere were such a thing, was not referred to by Kleine asbeing a reason for his having discharged the three. Reiter-atingKleine's testimony in this regard, he said that he"fired [the three] for failure to report for work or call innotifying that they would be out."Accordingly, I conclude that by discharging the three forengaging in a protected strike Respondent violated Section8(a)(1) of the Act.25 But seeG.W Murphy Industries, Inc,183 NLRB 996, 1000 (1970).V. THE EFFECT OF RESPONDENT'S UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices engaged in by Respondentoccurring in connection with its operations described insection I,above,have a close,intimate,and substantialrelationship to trade,traffic,and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent violated Section 8(a)(1)of theAct bydischarging Eric Brethauer,Kenneth Meyers,and Don Spiller becausetheyengaged in a protected strikemy recommended Order will require Respondent to ceaseand desist from further violations of Section 8(a)(1) of theAct and to take such affirmative action as will effectuatethe policies of the Act. In this connection, my recommend-ed Order will require that Respondent offer immediate andfull reinstatement to Brethauer,Meyers,and Spiller andmake themwhole for anyloss of earningsthey may havesuffered as a result of their unlawful discharge.Any back-pay found to be due to Brethauer,Meyers,and Spiller shallbe computed in accordance with the formula set forth inF.W.Woolworth Company,90 NLRB 289 (1950), and shallinclude interest in the amount and manner provided inIsisPlumbing&Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employerwithin themeaning ofSection 2(6) and(7) of the Act.2.At all material times Jerold Miller was a supervisorwithin the meaningof the Act.3.By dischargingJeroldMiller respondentdid not en-gage in an unfairlabor practice within themeaning of Sec-tion 8(a)(1) of the Act.4.The strikeagainst Respondent engaged in by EricBrethauer, Kenneth Meyers,and Don Spiller fell withinthe protection of Section7 of the Act.5.By discharging Eric Brethauer,KennethMeyers, andDon Spiller for participating in the strike referred to inConclusionof Law 4, above,Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.6.Theunfair labor practices engaged inby Respondent,as set forth in Conclusionof Law 5, above,affect com-merce within the meaning of Section2(6) and (7) of theAct.Uponthe foregoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section10(c) of theAct, I herebyissue the following: TRUMBULL ASPHALT COMPANY137ORDER 26Respondent,Trumbull Asphalt Company,Inc., its offi-cers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging,taking any other disciplinary actionagainst,or in any manner affecting adversely the hire ortenure of employment or any term or condition of employ-ment,of employees for engaging in any activity protectedby, orguaranteed in, Section 7 of the National Labor Rela-tions Act, as amended.(b) In any othermanner interferingwith,restraining, orcoercing employees in the exercise of their right to self-organization,to form,join,or assist labor organizations, tobargain collectively through representatives of their ownchoosing,or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotectionas guaranteed in Section7 of the National La-bor Relations Act, as amended,or to refrain from any orall such activities,except to the extent that such right maybe affectedby anagreement requiring membership in alabor organization as a condition of employment in con-formity with Section 8(a)(3) of said Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a)Offer to Eric Brethauer,Kenneth Meyers,and DonSpiller immediate and full reinstatement as employeeswithout prejudice to their seniority or other rights or privi-leges and make them whole,in the manner set forth in thesection of this Decision entitled "The Remedy,"for anyloss of earningstheymay have suffered by reason of theirunlawful discharge.(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records neces-sary to analyzethe amountof backpaydue under the termsof this recommended Order.(c)Post at its premises in Hazelwood,Missouri,copiesof the attached notice marked "Appendix." 27 Copies ofsaid notice,on forms provided by the Regional DirectorforRegion 14, after being duly signed by Respondent'srepresentative,shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter,in conspicuous places,includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered,defaced,or coveredby any othermaterial.(d)Notify the Regional Director for Region -14, in writ-ing, within20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED thatso much of paragraphs 4 and5 of the complaint as relate to the discharge of Jerold Mill-er be, and they hereby are, dismissed.26 In the event no exceptions are filedas provided by Seca-102.46 of theRules and Regulationsof the National LaborRelations Board the findings.conclusions,and Order her@in shall, asprovidedin Sec, 102.48of the Rulesand Regulations,be adopted by the Board and becomeits findings,conclu-sions, andOrder, and all objectionsthereto shall be deemed waived for allpur2oses.2In the event that the Board'sOrder is enforcedby a judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrderof the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge, atwhich all parties had the opportunity to present evidenceand arguments, it has been decided that we, Trumbull As-phalt Company, Inc. have violated the National Labor Re-lationsAct.We have, therefore, been ordered to post thisnotice and carry out its terms.WE WILL NOT in any wayinterferewith any rightgiven employees by the National Labor Relations Act.WE WILL NOT fire any employee or otherwise disci-pline any employee because he takes part in a strike toprotest working conditions believed by the strikingemployees to be unsafe, or because he takes part in astrike or other lawful action to protest any workingcondition, or because he takes part in a strike to getbetter working conditions.As ithas beendecided that we fired Eric Brethauer, Ken-neth Meyers, and Don Spiller because they took part in astrike to protest working conditions they thought were un-safe.WE WILL immediately offer to take Eric Brethauer, Ken-neth Meyers, and Don Spiller back to work for us.WE WILL pay Eric Brethauer, Kenneth Meyers, and DonSpiller anywages lostby them because we fired them.TRUMBULL ASPHALT COMPANY, INC.